Citation Nr: 1724948	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Crohn's disease.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2016, the Board remanded the claims for additional development.  [The March 2016 Board decision also dismissed withdrawn appeals seeking service connection for a low back disability, hypertension, and erectile dysfunction, and those matters are no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Following additional development, the AOJ readudicated the claims seeking service connection for Crohn's disease and GERD, continued the denials of the claims, issued a supplemental statement of the case (SSOC) in July 2016, and returned the case to the Board.  Later in July 2016, the Veteran submitted a statement requesting a decision review officer (DRO) hearing at the Houston RO addressing the matters on appeal.  January 2017 correspondence informed him that that such hearing was scheduled at the Houston RO in August 2017.  

In Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012), the United States Court of Appeals for Veterans Claims (Court) held that when a veteran is denied a hearing before the RO, there is no due process violation if he or she is subsequently offered the opportunity for a hearing before the Board and cannot demonstrate prejudice from the fact he was not provided a hearing at the RO.  Here, the Veteran was afforded a Board hearing in October 2015, but requested the DRO hearing after additional development was completed (presumably for the purpose of discussing the development).  The Board cannot find he would not be prejudiced if he was not afforded the opportunity to present additional testimony at the RO.  Accordingly, the facts of this case are distinguished from Bowen.  He is t entitled to the hearing he seeks, and a remand for the hearing to be conducted is necessary.  

The case is REMANDED for the following:

1. The AOJ should proceed with the Veteran's scheduled hearing before a DRO at the Houston RO in the matters of service connection for Crohn's disease and GERD. 

2. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims of service connection for Crohn's disease and GERD.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

